Citation Nr: 0018188	
Decision Date: 07/12/00    Archive Date: 07/14/00

DOCKET NO.  99-00 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for depression as secondary 
to a service connected back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Todd R. Vollmers, Associate Counsel



INTRODUCTION

The veteran had active service from August 1974 to May 1977.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs(VA) Regional Office (RO) in Boston, Massachusetts, in 
August 1998 that denied the claimed benefits.


FINDINGS OF FACT

1.  The claim for service connection for depression as 
secondary to a service connected back disability is not 
accompanied by any medical evidence to support the claim.

2.  The claim is not plausible.


CONCLUSION OF LAW

The claim for service connection for depression as secondary 
to a service connected back disability is not well grounded.  
38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service medical records are negative for any 
treatment or diagnoses related to a psychiatric disorder.  
Records of treatment in service show that the veteran was 
diagnosed with bilateral spondylolysis.

The veteran was granted service connection for bilateral 
spondylolysis in a rating decision in July 1979.

VA records show that the veteran was treated for alcoholism 
in January and February 1996.  The psychiatric impression 
included alcohol withdrawal and adjustment disorder with an 
anxious and depressed mood.  Records dated in January 1996 
noted the veteran's report that he had been self medicating 
with alcohol and drugs to decrease back pain.  

During a VA examination in March 1996, the veteran reported 
that he drank alcohol in order to decrease his back pain.

Records show that the veteran received in-patient treatment 
for alcohol dependence and adjustment disorder with a 
depressed mood between July 1996 and August 1996.  

The veteran was again admitted for in-patient treatment for 
alcohol dependence, antisocial personality disorder, and 
dysthymia from March to April 1997.  Records dated in March 
1997 noted the veteran's complaints of back pain.

Analysis

Service connection connotes many factors, but basically means 
that the facts, as shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with military service or, if pre-existing 
such service, was aggravated therein.  38 U.S.C.A. §§ 1110, 
1131.  This determination requires a finding of a current 
disability that is related to an injury or disease incurred 
during service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  
In addition, disability which is proximately due to or the 
result of a service connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.

A person submitting a claim for VA benefits has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  38 
U.S.C.A. §  5107(a); see also Carbino v. Gober, 10 Vet. App. 
507 (1997).  A well grounded claim is a "plausible claim, 
one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of §  [5107(a)]."  
Murphy v. Derwinski, 1 Vet. App. 79, 81 (1990).  The United 
States Court of Appeals for Veterans Claims has held that a 
claim must be accompanied by supportive evidence and that 
such evidence "must justify a belief by a fair and impartial 
individual that the claim is plausible."  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).  In order for a claim 
to be well grounded, there generally must be (1) a medical 
diagnosis of a current disability; (2) medical, or in some 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Epps v. Brown, 9 Vet. App. 341, 343-44 
(1996), aff'd sub nom. Epps v. Gober, 126 F.3d 1464, 1468 
(Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

The quality and quantity of the evidence required to meet the 
veteran's burden will depend upon the issue presented by the 
claim.  Where the issue is factual in nature, competent lay 
testimony, even if only consisting of the veteran's 
testimony, may constitute sufficient evidence to establish a 
claim as well grounded.  However, where the issue involves 
medical causation or a medical diagnosis, it requires 
competent medical evidence establishing the claim as 
plausible or possible.  Evidentiary assertions by the 
appellant must be accepted as true for purposes of 
determining whether a claim is well grounded, except where 
the evidentiary 
assertion is inherently incredible.  King v. Brown, 5 Vet. 
App. 19 (1993).  Nevertheless, a claimant does not meet his 
burden by merely presenting lay testimony, including his own, 
since lay persons are not competent to offer medical 
opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Lay assertions of medical causation or diagnosis 
cannot constitute evidence to render a claim well grounded 
under § 5107(a); if no cognizable evidence is submitted to 
support a claim, the claim cannot be well grounded.  Tirpak 
v. Derwinski, 2 Vet. App. at 610-11 (1992).

The veteran has submitted medical evidence of a current 
diagnosis of depression.  VA records show that the veteran 
received in-patient treatment for a variety of disorders, 
including dysthymia, between March and April 1997. 

The veteran stated in his claim received in March 1997 that 
he believed that this current depression was related to his 
back disability.  However, the veteran has failed to submit 
any medical evidence that would connect his current dysthymia 
to his service-connected back disability.  There is no 
medical evidence that the veteran's service-connected back 
disability caused, aggravated, or is otherwise connected to 
any current dysthymia, as required for a well-grounded claim 
on this basis.  Although the veteran's statements and 
testimony must be accepted as true for determining whether 
his claim is well grounded, his opinion that his service-
connected back disability is related to his dysthymia is 
entitled to no probative weight because as a layperson he is 
not competent to offer such an opinion.  Espiritu.  Medical 
evidence regarding medical diagnosis and etiology is 
required.  

In this case, there is no medical evidence showing that any 
current dysthymia is related to the veteran's service-
connected back disability.  Without such evidence, the claim 
is not plausible and so must be denied as not well grounded.


ORDER

In the absence of a well grounded claim, service connection 
for depression as secondary to a service connected back 
disability is denied.


		
	C. W. Symanski
	Member, Board of Veterans' Appeals



 

